By the Court.—
We are of opinion that the plaintiff is barred by the act of 1715, referred to, more than seven years having elapsed from the death of the debtor before this suit was brought.
Judgment for defendant.
It is proper here to be remarked by the reporters, that in the case of Ogden, administrator, &c. Blackledge, executor, &c. which went to the Supreme Court of the United States, from the Circuit Court of North Carolina, it was determined that the act of 1715 was repealed by an act passed in 1789, and therefore no bar to a recovery in a case such as the foregoing.—It is much to be regretted that, on such an important question, such different decisions have been made, and that the right of recovery in such a case, should depend on the mere circumstance of the plaintiff being entitled or not to sue in the Court of the United States.